NO. 12-14-00264-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

DAVID BRICE HARTMAN,                                        §   APPEAL FROM THE 241ST
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to continuous sexual abuse of a child, and the trial court
assessed his punishment at imprisonment for life. We have received the trial court’s certification
showing that Appellant waived his right to appeal. See TEX. R. APP. P. 25.2(d). The certification
is signed by Appellant and his counsel. The clerk’s record contains a written waiver of the right
to appeal signed by Appellant, his counsel, and the trial court. Additionally, appellate counsel
has filed a “Memorandum of Law Regarding Waiver of Right to Appeal” in which he
acknowledges that Appellant waived his right to appeal. Accordingly, we dismiss the appeal
“without further action.” See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (en
banc).
Opinion delivered October 22, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                          OCTOBER 22, 2014


                                          NO. 12-14-00264-CR


                                    DAVID BRICE HARTMAN,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1227-13)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.